DOCUMENT
ELECTRONICALLY FILED
DOC #:

D (too
UNITED STATES DISTRICT COURT ATE F ILED: | 2 -\ 2~-) q
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

MOHAMMED ISLAM and 18 Civ. 04895 (RA) (RWL)
MOHAMMED SIDDIK, individually and :
on behalf of all others similarly situated, ORDER

Plaintiffs,
- against -

LX AVENUE BAGELS, INC., d/b/a TAL BAGELS,
AMIR RAM BAGELS, INC., d/b/a TAL BAGELS,
TAL ON ist INC., d/b/a TAL BAGELS,
MOHAMMAD KAMAL, IMANUEL HALON

AMIR RAM, and HOSSAM ZEBIB,

Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Counsel for Defendants in this FLSA case has presented proof that as of
November 8 and 9, 2019, the corporate defendants filed for Chapter 11 Bankruptcy in the
Easter District of New York. Having considered the parties’ submissions as to whether
application of the automatic stay should be lifted (Dkt. 68, 70, 72), the prior proceedings
in this case, and the rules and principles governing the automatic stay, the Court finds no
need for a conference and orders that this matter is STAYED with regard to all defendants
pending resolution of the Chapter 11 bankruptcy proceedings. See, e.g., Bernal v. Tres
Amigos Corp., No. 18-CV-9567 (ER), S.D.N.Y. April 3, 2019) at Dkt. 20 (order staying
FLSA case under similar circumstances). The parties shall notify the Court within three
days following resolution of each bankruptcy proceeding. The Clerk is respectfully

requested to close the motion at Dkt. 68 and to mark the case as stayed.
SO ORDERED.

 

ie a
a oe é. Hee R TREE sy,

é

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: December 12, 2019
New York, New York

Copies transmitted to all counsel of record.
